                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                            §
                                                  §     CHAPTER 7
ORLY GENGER,                                      §
                                                  §     CASE NO. 19-10926-TMD
         Debtor.                                  §

               SAGI GENGER’S RESPONSE TO CREDITOR ARIE GENGER’S
                    EXPEDITED MOTION FOR PROTECTIVE ORDER

TO THE HONORABLE JUDGE TONY M. DAVIS:

         Sagi Genger (“Sagi”) files this Response to Creditor Arie Genger’s Expedited Motion for

Protective Order [Doc. No. 76] and in support thereof states as follows:

                                             I.       FACTS

A. Brief Overview – The Debtor and Her Insiders

         1.        This Chapter 7 case was filed on the cusp of a decision by the Federal District

Judge in New York regarding the fraudulent transfers by this Debtor to a group of her insiders

including her father, Arie Genger (“Arie”), her father’s creditors, the Brosers (“Brosers”), her

husband, Eric Herschmann (“Herschmann”), and her husband’s law firm, Kasowitz Benson

Torres LLP (“Kasowitz”). The Civil Action 17-CV-8181 (VSB) (DCF), Genger v. Genger, in

the United States District Court for the Southern District of New York (the “Fraudulent Transfer

Complaint”) has been pending for over two years (previously as a complaint for damages

resulting in judgment against Debtor). The Debtor, using Kasowitz, had sought an extension of

her responsive briefing deadline in the Southern District of New York, and then, instead of filing

a responsive pleading, she filed her Chapter 7 case in Austin, Texas. This is simply an attempt

by a very solvent Debtor to forum shop. The Debtor has not disclosed in her schedules or her

statement of affairs the true nature of her assets including notes equaling $15 million held by


{01519/0001/00240890.3}                           1
Kasowitz. Debtor contracted to have the note’s proceeds deposited with Kasowitz as escrow

agent to be disbursed pursuant to her and her father’s joint instruction. The Chapter 7 filing by

Orly Genger (“Orly” or the “Debtor”) comes after of litigation that resulted in findings by the

Southern District of New York that Debtor “monetized” her trust assets in 2014 for $32 million.

Part of that $32 million is the $15 million discussed above.

         2.        These decisions include a final determination that Arie’s interest in the TRI stock

was forfeited by him as a result of his own “perfidy”. TR Investors, et al. v. Arie Genger, 2010

WL 2901704 at *18 (Del. Chancery 2010); Genger v. Genger, 121 A.D.3d 270, 990 N.Y.S.2d

498 (2014)1.

         3.        There was a four (4) hour hearing on the scope of discovery in front of Judge

Debra C. Freeman, the U.S. Magistrate Judge for the United States District Court for the

Southern District of New York in the Fraudulent Transaction Action. Many of the documents

sought herein in discovery, Judge Freeman stated needed to be produced, and they have not been

produced. All parties, including Arie, were represented by counsel at that hearing.

         4.        In this Chapter 7 case, the Debtor’s assets, her liabilities and her fraudulent

transfers are directly at issue. These include the transfer of over $17 million and $15 million of

notes now held by her husband’s law firm but over which she shares signatory power with her

father, Arie. The existence of Escrow Agreement that governs the $15 million in notes was

denied. Kasowitz and David Broser testified that no such agreement existed. Debtor testified

1
  “The Vice Chancellor granted the Trump Group’s motion and re-opened the case.”
         After conducting a trial …the trial court concluded that (Arie) had violated, and was in contempt
         of, the Status Quo Order, (for) deletion of files stored on his work computer at (TRI) (further
         finding) … that after deleting those computer files, (Arie) directed an employee to use special
         software that ‘wiped’ the unallocated free space on both his computer’s hard drive and on a (TRI)
         computer server (making) it impossible, even by use of computer forensic techniques, to recover
         any deleted files that were stored in those computers’ unallocated free space.
[Id. Del Sup 2011 at 188]. Among numerous sanctions, “… the trial court awarded the Trump Group
$750,000 of the attorneys’ fees (and the parties) later agreed that (Arie) would pay an additional $3.2
million fee to the Trump Group, an amount that the court also awarded.” [Id. Del Sup 2011 at 188].

{01519/0001/00240890.3}                                 2
both in person and in interrogatories co-signed by Kasowitz that no agreement existed reflacting

th terms of the Escrow Agreement and professed ignorance of its terms. All three, Kasowitz,

Broser, and Debtor are signatories to the Escrow Agreement.

         5.        The documents on which Sagi seeks discovery are directly relevant to the Chapter

7 bankruptcy case before this Court in regards to the Motion to Dismiss the Bankruptcy Case or,

Alternatively, to Transfer Venue, and Memorandum of Law in Support [Doc. 32] (the “Motion

to Dismiss”), the Trustee’s Application Under Federal Rule of Bankruptcy Procedure 9019 and

Local Rule 9019 to Approve Compromise [Doc. 52] (the “9019 Application”) and as part of the

overall administration of the Chapter 7 estate.

B. There is No Need for a Protective Order in the Chapter 7 Proceeding

         6.        To understand the background for Arie’s conduct and the promissory notes that

are allegedly owed to Arie from his daughter, the Debtor, the discovery to date has established

the following:

                   a.     The Promissory Note in the amount of $5,372,324.73 from the Debtor to

         Arie dated December 31, 2016 (the “Promissory Note”) purports to consolidate ten (10)

         prior promissory notes from 2007 to 2016.

                   b.     According to Arie, no form of the prior notes exist and copies or drafts of

         the prior notes cannot be found with the lawyers that prepared the prior notes because

         they were “destroyed” when the Promissory Note was consolidated in “2016.” Demands

         for emails that refer to those promissory notes have yielded nothing.

                   c.     Metadata from Stein & Harris, the law firm that prepared the sole

         Promissory Note, confirms that the Promissory Note was prepared well after the

         purported date of the Promissory Note of December 31, 2016. The final draft was



{01519/0001/00240890.3}                            3
         actually prepared no earlier than April 5, 2018.          (Exhibit A attached hereto and

         incorporated herein is the metadata from Stein & Harris, along with the lawyer’s, Lance

         G. Harris’, testimony regarding the metadata.)

                   d.     Moreover, the accounting records support the contention that the ten

         promissory notes never existed. It would appear that as late as November 2015, Arie’s

         and Debtor’s accountant, Mr. Fisher, did not have a final number for annual “loans”

         dating back to 2007. The first record the accountant has which ties to the recitations in

         the Promissory Note appears to be in July 2017. To put it bluntly, it appears Debtor

         executed a promissory note no earlier than 2018 purporting to be a document from 2016

         that falsely states that it consolidates ten previous promissory notes going back to 2007.

                   e.     In addition, paragraph 19 of the Promissory Note references that the Note

         and lien are subordinated to the Eric Herschman’s purported debt of $2 million as the

         Senior Note.       The Subordination Agreement is also dated December 31, 2016.

         Obviously, the subordination agreement was not executed before the subordinated

         instrument came into existence. Metadata from Kasowitz attached hereto confirms that

         the Subordination Agreement was also back-dated. (Exhibit B is that metadata, which is

         attached hereto and incorporated herein.)

                   f.     In addition, the UCC-1 purporting to secure the Promissory Note was filed

         on August 3, 2018, after Debtor lost in the Southern District of New York. (See Exhibit

         C, a true and correct copy of the UCC-1 filed by Arie against the Debtor, which is

         attached hereto and incorporated herein.)

         7.        The idea that the Note is an obligation of the Debtor’s Chapter 7 estate (scheduled

in the amount of $5,451,389.27) and purports to encumber the assets of the Debtor is directly at



{01519/0001/00240890.3}                             4
issue with respect to the Motion to Dismiss, the 9019 Application, and the general administration

of the estate. Therefore, Sagi has sought any documents related to these transactions, which Arie

and Orly Genger assert began in 2007 and culminate in the Promissory Note, the Subordination

Agreement, and related security agreement and UCC-1s.

C. Respondent Has Attempted to Resolve Discovery Disputes Over Several Phone

    Conferences

         8.        John Dellaportas and Sabrina Streusand have both conferred with Deborah

Williamson and Aaron Kaufman, Arie’s counsel, to attempt to resolve the disputes with respect

to discovery.

         9.        Given this background, Respondent suggests that discovery regarding the

Promissory Note and related documents the time periods for production should include those that

the purported loans were allegedly incurred to the present. With respect to all other discovery

requests, Respondent agrees that the request would be limited to in terms of time period to 2012,

the alleged date of the Escrow Agreement, to the present.

         10.       In response to the request by Arie Genger for a Protective Order, Respondent

would agree to keep his documents confidential as long as they can be shared with the parties to

the Motions pending before the Court in this Chapter 7 case and in other actions to enforce

Sagi’s judgment. The documents sought from all parties are directly related to the administration

of the estate.

         11.       As we have stated to counsel for Arie previously, for the document production

request, if documents have already been produced there is no need to “reproduce” anything as

long as there is no objection to authenticity.

         12.       Further, to the extent Arie or others fail to produce a document demanded, it



{01519/0001/00240890.3}                          5
should preclude additional responsive documents from use at trial. For example, to the extent

Arie produces no prior notes backing up the Promissory Note, and referenced therein, he may not

later proffer documents purporting to be those notes.

                                        II.     PRAYER

         WHEREFORE, PREMISES CONSIDERED, we ask that Arie Genger’s Expedited

Motion for Protective Order be denied and for such further and other relief that Sagi Genger is

justly entitled.

Dated: October 18, 2019

                                              Respectfully submitted,

                                              By: /s/ Sabrina L. Streusand
                                                  Sabrina L. Streusand
                                                  State Bar No. 11701700
                                                  Streusand Landon, Ozburn & Lemmon, LLP
                                                  1801 S. MoPac Expressway, Suite 320
                                                  Austin, Texas 78746
                                                  (512) 236-9901 (Telephone)
                                                  (512) 236-9904 (Facsimile)
                                                  streusand@slollp.com

                                                     John Dellaportas (admitted pro hac)
                                                     Emmet, Marvin & Martin, LLP
                                                     120 Broadway
                                                     New York, New York 10280
                                                     (212) 238-3000 (Telephone)
                                                     jdellaportas@emmetmarvin.com

                                                     COUNSEL TO JUDGMENT CREDITOR
                                                     SAGI GENGER




{01519/0001/00240890.3}                          6
                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 18, 2019, a true and correct copy of the
above referenced document was served via ECF filing and/or regular U.S. mail on the following
parties:
         Eric Herschmann
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042

         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Ron Satija
         P.O. Box 660208
         Austin, TX 78766-7208



{01519/0001/00240890.3}                         7
         Arie Genger
         c/o Deborah D. Williamson
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         Arie Genger
         19111 Collins Ave., Apt. 706
         Sunny Isles, FL 33160-2379

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Sagi Genger
         c/o John Dellaportas
         Emmet Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701

         Shelby A. Jordan
         Jordan Holzer & Ortiz, P.C.
         500 N. Shoreline Blvd, Suite 900
         Corpus Christi, Texas 78401


                                            /s/ Sabrina L. Streusand
                                            Sabrina L. Streusand




{01519/0001/00240890.3}                        8
